           Case 1:15-cr-00307-RJS Document 76 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                  No. 15-cr-307 (RJS)
                                                                       ORDER
 RUDY JAMES,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As indicated in the Court’s previous order, there is no longer a reason to seal documents in

this case that overcomes the presumption of open records. (Doc. No. 68.) In addition, consistent

with Federal Rule of Criminal Procedure 7(b), during the July 31, 2015 hearing at which he pleaded

guilty, Defendant Rudy James knowingly waived, in open court, the right to prosecution by

indictment and agreed to proceed by information. (Plea Hr’g at 5, 9–12.) Accordingly, IT IS

HEREBY ORDERED THAT the following documents shall be unsealed and publicly docketed:

(i) the superseding information; (ii) the July 31, 2015 transcript of James’s plea hearing; and

(iii) the August 1, 2017 judgment.



SO ORDERED.

Dated:          September 29, 2020
                New York, New York


                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
